SPAETH, Judge,
dissenting:
I dissent because I differ with the majority’s treatment of appellant’s allegation that the jury in the case at No. 443 heard the guilty verdict in the case at No. 249.
The record discloses the following. The jury in the case at No. 249 returned to the courtroom “at or about 1:38” P.M. with its verdict finding appellant guilty of the crimes charged. N.T. at 101 (case No. 249). The court then read the verdict aloud and addressed appellant and his co-defendant, informing them of their post-verdict rights. At 2:00 P.M. the court called the case at No. 443 to trial. At this *181point the co-defendant’s counsel asked for a side-bar conference because of the presence of prospective jurors in the courtroom. He told the court the following:
Yesterday your Honor, when counsel stipulated on behalf of Woodrow Shellenberger [the co-defendant] that we didn’t object to another case being tried this term, I was under the impression maybe this case would be tried next week, because there is another case on it and both are listed for your court; secondly, I am not aware that the intimacy of the jury would be that great but the jury panel are all in here now when the jury returned its verdict.
N.T. at 3 (case No. 443) (emphasis added).
The judge apparently did not understand counsel’s point because he responded by saying that the jurors from the first trial had specifically been instructed not to talk about the case with anyone. N.T. at 4 (case No. 443). The side-bar conference ended, and the following occurred:
THE COURT: All right, call the jury. Give us 24 names to go upstairs, they can stand.
(At or about 2:30 P.M. the 24 jurors whose names were called left the courtroom.)
Neither the lower court nor the majority opinion has properly responded to appellant’s allegation that the jurors in the case at No. 443 heard the verdict in the case at No. 249. The allegation presents a difficult factual question, for the record does not clearly indicate when the jurors entered the courtroom. My suspicion, however, is that at least some of them were present at or about 1:38 P.M., when the judge read the guilty verdict. I say this because the co-defendant’s counsel requested a side-bar conference shortly thereafter to make this very point.
In Commonwealth v. Trapp, 217 Pa.Super. 384, 272 A.2d 512 (1970), we awarded the appellants new trials where certain trial materials, given to the jurors, included information that appellant had been charged with other crimes. In both cases we were concerned with “potential prejudice.” Thus, even though there was no evidence in Trapp that the *182jurors had actually read the materials, we came to the same result as in Commonwealth v. McDaniel, 217 Pa.Super. 20, 268 A.2d 237 (1970), where there was such evidence. Likewise in Ogden v. United States, 112 F. 523 (3rd Cir., 1902), the Third Circuit granted appellant a new trial where he proved that jurors had been exposed to indictment papers showing that he had previously been found guilty of the same charges, but was unable to show that any of the jurors had read these papers. The court stated: “Trial by jury is properly surrounded by every reasonable safeguard, to insure the absence of any improper influence that might operate upon the minds of the jurors, and give to their verdict the dignity and respect so important to be maintained in the interests of an impartial administration of justice.” 112 F. at 527.
I should grant appellant a new trial in the case at No. 443.